764 So.2d 850 (2000)
David GLENN, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D00-1881.
District Court of Appeal of Florida, Third District.
August 9, 2000.
David Glenn, in proper person.
Robert A. Butterworth, Attorney General, for appellee.
Before COPE, SHEVIN and RAMIREZ, JJ.
PER CURIAM.
Affirmed. See Heggs v. State, 759 So.2d 620 (Fla.2000) ("[I]f a person's sentence imposed under the 1995 guidelines could have been imposed under the 1994 guidelines (without a departure), then that person shall not be entitled to relief under our decision here.") (citations omitted).